Plaintiffs in error were jointly informed against by the county attorney of Stephens county for the offense of unlawfully conveying intoxicating liquors. The information omitting the formal parts was as follows:
"That Bill Browder and John Hall did in Stephens county on or about the 8th day of March, 1913, commit the crime of conveying intoxicating liquors from one place in the said state of Oklahoma to another place in said state, in the manner and form as follows, to-wit: That the said Bill Browder and John Hall did wilfully and unlawfully convey intoxicating liquors from one place in the city of Duncan to another place in said city of Duncan, contrary to," etc. A demurrer to the information was interposed by the defendants on the ground that it did not state facts sufficient to constitute an offense. The demurrer was overruled and exception taken. Whereupon the defendants entered pleas of not guilty. Separate trials were demanded and granted. Upon thir separate trials each defendant was found guilty, and from the judgments rendered, appeals were perfected. Of the various errors assigned in the petitions, it is only necessary to notice the question raised by the overruling of the demurrer. It will be noticed that the information contains no allegation as to the places in the city of Duncan from which, and to where the conveyance was made. We think that this omission renders the information insufficient. The statute requires that the information must be direct and certain as to the particular circumstances of the offense charged, when they are necessary to a complete offense. (Sec. 5739 Rev. Laws 1910.) The Attorney General confesses error on this point. The judgments are reversed, and the causes remanded with instructions to sustain the demurrer to the information.